Citation Nr: 1415013	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-30 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse, Mrs. E.S.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1959 to January 1963.  Thereafter, he enlisted in the United States Army, where he served on active duty from February 1963 to February 1966 and was decorated with the Combat Infantryman Badge for combat action in the Republic of Vietnam.  He lastly served on active duty the United States Army from January 1991 to April 1991, during which time he was deployed to Southwest Asia in support of Operation Desert Storm.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran an increased evaluation for PTSD, from 30 percent to 50 percent, effective August 29, 2008 (i.e., the date of receipt of his increased rating claim.  

In May 2013, the Veteran and his spouse, Mrs. E.S., accompanied by the Veteran's representative, appeared at the RO to present evidence and oral testimony in support of his appeal before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's consideration. 


FINDING OF FACT

Throughout the entire pendency of the claim, the Veteran's PTSD has been manifested by recurring memory flashback episodes and intrusive thoughts relating to his combat-related experiences from service in Vietnam, with associated panic attacks occurring at least three times per week, impaired sleep, near-daily bouts of depression, severe emotional lability, and substantial impairment of anger control.  His PTSD produces significant impairment of mood and impulse control, general self-isolation from the community and even within his own home, an inability to establish and maintain effective relationships at the workplace or outside of his immediate family, and frequent, weekly lapses in self-maintenance of personal hygiene and appearance due to impaired motivation as to more closely approximate the criteria for total occupational impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist.

The Veteran's increased rating claim is being granted in full.  Thus, any error related to VA's duties to notify and assist under the Veterans Claims Assistance of Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) with regard to this claim is rendered moot by this fully favorable decision.  

Increased ratings for psychiatric disabilities - generally.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

In the current appeal, the Veteran has been clinically diagnosed with PTSD that was linked to stressors that occurred in service while serving in the Republic of Vietnam, consistent with his participation in combat during active duty, which his service department recognized by bestowing upon him the Combat Infantryman Badge.  By rating decision dated in November 2006, he was granted service connection for PTSD.  The current appeal stems from his application to reopen his claim for a rating increase for PTSD, which was received by VA on August 29, 2008.  His PTSD is currently rated 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2013).  The Veteran's service-connected psychiatric disorder is currently evaluated as 50 percent disabling from August 29, 2008.  Although the Veteran's psychiatric treatment records reflect that Axis I psychiatric diagnoses other than PTSD are sometimes presented, the United States Court of Appeals for Veterans Claims (Court) in Mittleider v. West, 11 Vet. App. 181 (1998), has essentially held that such additional Axis I diagnoses be attributed to the service-connected psychiatric disability as the primary underlying condition.  61 Fed. Reg. 52,698 (Oct. 8, 1996). 

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for PTSD is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).
The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Factual background and analysis.

Clinical records associated with the Veteran's claims file show that in his post-service occupational history he worked for 30 years in an industrial rubber manufacturing plant.  Thereafter, he was employed for six years as a building maintenance supervisor.  The Veteran indicated in his counseling and treatment records and in his oral hearing testimony that he experienced PTSD-related problems throughout his career that were associated with anger control, memory flashbacks, and a general desire to avoid or minimize interaction with his co-workers.  The clinical evidence pertinent to the period from August 29, 2007 (i.e., one year prior to the date of receipt of claim for a rating increase, pursuant to 38 C.F.R. § 3.400(o)(2) (2013)) to the present includes VA psychiatric counseling, treatment, and examination reports that show that the Veteran's service-connected PTSD is his primary disabling syndrome, which produces Global Assessment of Functioning (GAF) scores ranging as low as 45, indicating serious impairment in occupational capacity, judgment, thinking, and mood.  See American Psychiatric Association's Diagnostic and Statistical Manual, 4th edition (DSM-IV).   

VA psychiatric examinations performed in October 2008, June 2009, March 2010, and January 2012; the collective lay witness statements of his friends and family members dated 2010 - 2012; and the hearing testimony of the Veteran and his spouse before the Board in May 2013, show that throughout this period the Veteran's PTSD has been manifested by recurring memory flashback episodes and intrusive thoughts relating to his combat-related experiences from service in Vietnam, with associated panic attacks occurring at least three times per week, impaired sleep, near-daily bouts of depression, severe emotional lability, and substantial impairment of anger control.  His PTSD produced significant impairment of mood and impulse control, general self-isolation from the community and even within his own home.  The Veteran reportedly would isolate himself in his basement for hours at a time and minimized contact as much as possible, even with his immediate family members.  He avoided crowds and situations where others would be present, preferring limited social interaction with a small and select group of family members and a group of fellow veterans who had similar military experiences.  The clinical evidence demonstrated that the Veteran's PTSD imposed on him an inability to establish and maintain effective relationships at the workplace or outside of his immediate family.  Significantly, his PTSD also caused frequent, weekly lapses in the self-maintenance of his personal hygiene and appearance due to impaired motivation.  

Although the VA clinicians who conducted the October 2008, June 2009, March 2010, and January 2012 psychiatric examinations each indicated in their reports that the Veteran had substantial, but not total, social and occupational impairment due to PTSD, the Board notes that these examination reports, as well as outpatient counseling records and lay statements from the Veteran's witnesses, consistently indicate that the Veteran had problems maintaining his personal hygiene and appearance unless his spouse compelled him to bathe and change his clothes.  

The Board has considered the evidence discussed above.  Although the Veteran is now retired from work and has expressly stated that he is drawing Social Security Administration (SSA) benefits solely on the basis of retirement and not because of disability, it is apparent that the Veteran would not be able to work due to his PTSD at the present time because of the severity of his psychiatric symptomatology, particularly his chronic and persistent inability to regularly maintain his personal hygiene and appearance.  As this particular symptom is expressly considered in the rating criteria for a total rating, it is therefore evident that the Veteran's PTSD produces such a significant degree of impairment of his motivation and mood, with related significant difficulty in adapting to the circumstances of a workplace setting, as to more closely approximate the criteria for total occupational impairment due to grossly inappropriate behavior (i.e., frequent lapses in personal hygiene and appearance).  38 C.F.R. § 4.7 (2013).  Thusly, resolving any doubt in the claimant's favor, the Board will allow the Veteran's appeal for a higher evaluation for PTSD and assign a 100 percent schedular evaluation under Diagnostic Code 9411, effective August 29, 2008.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

To the extent that a claim for a total rating for individual unemployability due to service-connected disabilities (TDIU) may be raised by the record in this increased rating claim, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as the Veteran is being awarded the maximum schedular rating of 100 percent due in part to his unemployability for the entirety of the appeal period, there is no need for extraschedular consideration or consideration of a TDIU claim based upon his PTSD.  With respect to the claim for a TDIU for service-connected disability other than PTSD, there is no additional service-connected disability which would serve to support an award of TDIU separate and distinct from his PTSD so as to potentially provide a basis for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s)  (West 2002).  See Bradley v. Peake, 22 Vet. App. 280 (2008). The Veteran's only other service-connected disability is tinnitus, rated 10 percent disabling.  The Veteran does not contend, nor does the evidence show, that tinnitus alone would serve to support a separate award of TDIU.  Thus, there is no benefit for obtaining a TDIU in addition to the newly assigned total rating, and no further discussion of the implicit TDIU issue is necessary.  


ORDER

A 100 percent evaluation for PTSD, effective August 29, 2008, is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


